971 So.2d 928 (2007)
BROWARD YACHTS, INC., Appellant,
v.
The CITY OF MIAMI, etc., et al., Appellees.
No. 3D06-2979.
District Court of Appeal of Florida, Third District.
December 19, 2007.
Chapman & Galle and Craig T. Galle, for appellant.
Jorge L. Fernandez, City Attorney, and Warren Bittner, Assistant City Attorney; White & Case and Charles C. Kline and Nicole H. Sulsky, for appellee.
Before SHEPHERD, ROTHENBERG, and SALTER, JJ.
PER CURIAM.
Affirmed. See Westinghouse Elec. Corp. v. Jacksonville Transp. Auth., 491 So.2d 1238 (Fla. 1st DCA 1986) (holding that [a]bsent extraordinary circumstances . . ., a non-bidder does not have standing to challenge [a] successful bid[ ] by another party).